[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-14374                ELEVENTH CIRCUIT
                                                               JULY 26, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                     D. C. Docket No. 07-00018-CR-HL-5

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

TAVARES MIDDLEBROOKS,
a.k.a. Snoop,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                                (July 26, 2010)

Before EDMONDSON, MARTIN and HILL, Circuit Judges.

PER CURIAM:

     John R. Francisco, appointed counsel for Tavares Middlebrooks, has filed a
motion to withdraw from further representation, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel’s motion to withdraw

is GRANTED, and Middlebrooks’s conviction and sentence are AFFIRMED.




                                         2